Citation Nr: 0030807	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  94-39033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement restoration of a 10 percent evaluation for 
postoperative residuals of septorhinoplasty for a traumatic 
septal deformity.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran had active service from June 1968 to May 1972, 
and from January to March 1991. This matter comes on appeal 
from April 1993 and July 1995 decisions by the Phoenix VA 
Regional Office.

The veteran's accredited representative has raised the 
following issues: An earlier effective date for the grant of 
service connection and a compensable evaluation for 
postoperative residuals of septorhinoplasty for a traumatic 
septal deformity and service connection for sinusitis, 
headaches, and residuals of pneumonia. These issues are 
referred to the RO for appropriate consideration.


REMAND

With respect to service connection for hearing loss, on 
November 9, 2000, the President of the United States signed 
H.R. 4864, the "Veterans Claims Assistance Act of 2000." 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000). The Act reaffirms and clarifies the 
duty of the Secretary of Veterans Affairs to assist claimants 
in developing evidence pertinent to their claims for VA 
benefits.  It eliminates the previous requirement that a 
claim be well-grounded before VA's duty to assist arises.  
The Act requires the Secretary to make reasonable efforts to 
assist a claimant in obtaining evidence to substantiate his 
or her claim unless it is clear that no reasonable 
possibility exists that the Secretary's assistance would aid 
in substantiating the claim.

As to the issue of restoration of a compensable evaluation 
for postoperative residuals of septorhinoplasty for a 
traumatic septal deformity, the veteran last was examined for 
rating purposes in June 1996.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for the disabilities at issue 
since June 1996.  When the requested 
information and any necessary authorization 
have been received, the RO should attempt to 
obtain copies of all pertinent records which 
have not already been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA ear, nose, and throat 
examination.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported 
in detail. The examiner should obtain a 
detailed medical history of both 
disabilities on appeal.

An opinion should be provided regarding the 
likelihood that the veteran had hearing loss 
due to, in the alternative, to inservice 
exposure to acoustic trauma, including jet 
engines, the use of antibiotics for 
pneumonia, or a head injury.

It also should be specifically noted whether 
due to a traumatic septal deformity: 1) The 
veteran has 50 percent obstruction of the 
nasal passage on both sides or complete 
obstruction on one side, or 2) There is 
marked interference of breathing space.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



